          Case 3:19-cv-06462-EMC Document 147 Filed 02/11/21 Page 1 of 5


 1   SHANNON LISS-RIORDAN, SBN 310719                      GIBSON, DUNN & CRUTCHER LLP
     sliss@llrlaw.com                                      THEODORE J. BOUTROUS JR., SBN 132099
 2   ANNE KRAMER, SBN 315131                                 tboutrous@gibsondunn.com
     akramer@llrlaw.com                                    THEANE EVANGELIS, SBN 243570
 3   LICHTEN & LISS-RIORDAN, P.C.                            tevangelis@gibsondunn.com
     729 BOYLSTON STREET, SUITE 2000                       BLAINE H. EVANSON, SBN 254338
 4   BOSTON, MA 02116                                        bevanson@gibsondunn.com
     Telephone:     (617) 994-5800                         HEATHER L. RICHARDSON, SBN 246517
 5   Facsimile:    (617) 994-5801                            hrichardson@gibsondunn.com
                                                           333 South Grand Avenue
 6   Attorneys for Plaintiff Christopher James and         Los Angeles, CA 90071-3197
     Spencer Verhines, individually and on behalf of       Telephone: 213.229.7000
 7   all others similarly situated                         Facsimile: 213.229.7520
 8                                                         Attorneys for Defendant
                                                           UBER TECHNOLOGIES, INC.
 9

10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12

13   CHRISTOPHER JAMES, and SPENCER                        CASE NO. 19-cv-06462-EMC
     VERHINES, individually and on behalf of all
14                                                         JOINT CASE MANAGEMENT
     others similarly situated,
                                                           STATEMENT
15
                            Plaintiffs,                    Action Filed: September 11, 2019
16   v.                                                    Trial Date: None Set
17   UBER TECHNOLOGIES, INC.,
                                                           Date:       February 18, 2021
18                                                         Time:       10:30 a.m.
                           Defendant.                      Place:      Courtroom 5
19                                                         Judge:      Hon. Edward M. Chen
20

21

22
            Plaintiffs Christopher James and Spencer Verhines (“Plaintiffs”) and Defendant Uber
23
     Technologies Inc. (“Defendant” or “Uber”), by and through their respective counsel of record, hereby
24
     submit this Joint Case Management Statement in advance of the Case Management Conference
25
     scheduled in this matter for February 18, 2021, at 10:30 a.m.
26

27

28

                                                       1
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                       CASE NO. 3:19-CV-06462-EMC
           Case 3:19-cv-06462-EMC Document 147 Filed 02/11/21 Page 2 of 5


 1   Legal Issues:
 2   Plaintiffs’ Statement
 3          The central legal question in this action is whether Plaintiffs are employees of Uber under
 4   California law. If drivers were misclassified, additional legal issues include whether Uber violated
 5   various provisions of the Labor Code as a result of misclassifying drivers.
 6   Defendant’s Statement
 7          Although Uber agrees with Plaintiffs that the central legal question presented in this action is
 8   whether Plaintiffs are employees of Uber under California law, there are numerous sub-questions
 9   relevant to this inquiry, including which legal standards apply during particular time periods relevant
10   to this litigation. These issues include, but are not limited to, whether all or part of Plaintiffs’ claims
11   are barred by Proposition 22, and whether the standards set forth in Assembly Bill 5, Dynamex
12   Operations West, Inc. v. Superior Court of Los Angeles, 4 Cal. 5th 903 (2018), or S.G. Borello &
13   Sons, Inc. v. Department of Industrial Relations, 48 Cal. 3d 341 (1989), apply to particular claims or
14   during any particular time periods in this action.
15          Even after the Court determines which test applies when and for which purposes, there will be
16   legal issues concerning how that test applies. And if the factfinder determines that Plaintiffs have
17   been employees of Uber during any particular time period, the issue of whether Uber has violated any
18   statutes will involve numerous additional legal issues requiring the Court to interpret those statutes
19   (and do so in a context in which they do not properly apply, especially after Proposition 22).
20   Motions:
21          The Court recently ruled on Plaintiffs’ Motion for Class Certification (Dkt. 56) on January 26,
22   2021, and it certified a class under Prongs A & B of the “ABC” test for employee status as well as
23   claims for expense reimbursement and itemized wage statements. Pursuant to the Court’s class
24   certification order (Dkt. 143), the parties met and conferred regarding the contents and logistics of
25   class notice and other relevant procedural details on February 4, 2021. At that conference, the parties
26   discussed, among other things, Plaintiffs’ proposed class notice, timing, and proposals regarding
27   further class certification. Plaintiffs have prepared a draft class notice, based upon the class notice
28   approved and ordered by the Court in the O’Connor case, and are awaiting Uber’s comments on it.

                                                          2
                              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         CASE NO. 3:19-CV-06462-EMC
          Case 3:19-cv-06462-EMC Document 147 Filed 02/11/21 Page 3 of 5


 1          On February 2, 2021, Uber filed a motion for clarification or, in the alternative, for leave to
 2   file a motion for reconsideration. Dkt. 144. Plaintiffs filed their response on February 8, 2021. Dkt.
 3   145. Although Uber noticed the motion for hearing on March 11, 2021, Plaintiffs’ counsel is not
 4   available on that date, and the parties request that the Court consider the motion at the upcoming
 5   CMC if possible. Uber plans to file its reply sufficiently in advance of the February 18 hearing for
 6   the Court to hear the motion on that date.
 7          Following the expiration of time for class members to opt out of the certified class after
 8   receiving the Class Notice, Plaintiffs intend to file a Motion for Summary Judgment on liability under
 9   Prong B of the “ABC” test. Plaintiffs have proposed to Uber that class notice could be distributed by
10   March 4, 2021 (if Uber provides Plaintiffs with the class list by February 25, 2021), and the opt-out
11   deadline could be 60 days later, May 3, 2021. Given these dates, Plaintiffs propose the following
12   briefing schedule:
13              •   Plaintiffs’ Motion for Summary Judgment filed by May 7, 2021;
14              •   Defendant’s Opposition due May 28, 2021;
15              •   Plaintiffs’ Reply due June 11, 2021.
16          Uber objects to Plaintiffs’ proposed schedule, which is premature and does not allow
17   sufficient time for class notice to be disseminated or for class members to opt out of the class.
18   Accordingly, Uber proposes the following schedule:
19   Deadline to complete dissemination of class            Within 14 days of receipt of list of notice
20   notice and set up neutral website                      recipients by Notice Administrator (not yet
                                                            selected)
21   Opt-out deadline                                       60 days from dissemination of class notice
     Dispositive motions                                    Last day to be filed: 21 days after opt-out
22                                                          deadline
23
            Uber anticipates filing a motion for summary judgment and will oppose any motion for
24
     summary judgment filed by Plaintiffs.
25
     Discovery:
26
            The parties are currently engaged in discovery. The parties have exchanged written discovery
27
     requests and have produced documents in response to those requests. Uber is continuing to produce
28

                                                        3
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        CASE NO. 3:19-CV-06462-EMC
          Case 3:19-cv-06462-EMC Document 147 Filed 02/11/21 Page 4 of 5


 1   documents on a rolling basis. Now that a class has been certified, the parties are meeting and
 2   conferring regarding additional class-wide discovery that may be appropriate, and Uber anticipates
 3   making a supplemental production of documents next month. Additionally, Defendant has taken the
 4   depositions of Plaintiffs James and Verhines, and Plaintiffs have taken the deposition of Brad
 5   Rosenthal, Defendant’s Rule 30(b)(6) witness.
 6   Settlement & ADR:
 7          The parties have not engaged in mediation or settlement discussions, other than for the Court-
 8   ordered mediation before Chief Magistrate Judge Joseph Spero, which led to the resolution of
 9   Plaintiffs’ Emergency Motion for a Preliminary Injunction (Verhines Dkt. 72).
10

11   Dated: February 11, 2021                     LICHTEN & LISS-RIORDAN, P.C.
12

13                                                By:         /s/ Shannon Liss-Riordan
                                                                 Shannon Liss-Riordan
14                                                               Attorneys for Plaintiff
15

16   Dated: February 11, 2021                     GIBSON, DUNN & CRUTCHER LLP
17

18                                                By:         /s/ Theane Evangelis
                                                                   Theane Evangelis
19                                                              Attorneys for Defendant
                                                            UBER, TECHNOLOGIES, INC.
20

21

22

23

24

25

26

27

28

                                                        4
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        CASE NO. 3:19-CV-06462-EMC
          Case 3:19-cv-06462-EMC Document 147 Filed 02/11/21 Page 5 of 5


 1                                         ECF ATTESTATION
 2          I, Shannon Liss-Riordan, hereby attest that concurrence in the filing of this document has
 3   been obtained from the above signatories.
 4

 5   Dated: February 11, 2021                    LICHTEN & LISS-RIORDAN P.C.
 6

 7                                               By:          /s/ Shannon Liss-Riordan
                                                              Shannon Liss-Riordan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                       CASE NO. 3:19-CV-06462-EMC
